Citation Nr: 1427684	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990, and from July 2005 to March 2006.  The appellant also served in the reserve. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO).  The claim was remanded by the Board in January 2013.

The Veteran testified in a hearing at the RO before a Decision Review Officer in May 2010; a transcript of the hearing is of record.

In a February 2014 appellate brief the representative raised claims to reopen the issues of entitlement to service connection for gastritis and a right knee disability, to include whether a "June" 2007 rating decision was clearly and unmistakably erroneous.  Those issues have not been adjudicated by the AOJ and the Board does not have jurisdiction over them.  As such, they are referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated February 2014 and VA treatment records from January 2008 through June 2013 that are relevant to the appeal.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  The Veterans Benefits Management System contains four unrelated documents. 


FINDING OF FACT

The Veteran's migraine headache disorder began during service and is aggravated by his service-connected posttraumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The Veteran's migraine headaches were incurred in service and are aggravated by his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  Given the favorable disposition of the claim, the Board finds that all notification and development action needed to fairly adjudicate it has been accomplished.

In January 2013, the Board remanded the Veteran's claim for an opinion regarding the etiology of his headaches.  In February 2013, the Veteran was afforded a VA headache examination by a neurologist, and in a June 2013 addendum, the same examiner opined that it was probable that his service-connected PTSD aggravated his headaches because PTSD is a risk factor for developing migraines.  Thus, the Board finds that the Veteran's service-connected PTSD aggravates his headache disorder.  

The VA neurologist also opined that the Veteran's headaches did not begin during service because he could find no reference to complaints of headaches during his military service from 2005 to 2006.  This reasoning is directly contradicted by the evidence.  In this regard, a September 2005 service treatment record indicates that the Veteran began experiencing frontal headaches after arriving in Kuwait three weeks prior.  Two separate February 2006 service treatment records note headaches, and in a February 2006 separation examination, the Veteran reported that his health had worsened in part due to headaches.  Only four months after discharge, an August 2006 Memphis Naval Branch Medical Clinic record notes lateral headaches of several months duration.  Thereafter, numerous records document complaints of chronic severe headaches.  

The Veteran's contentions are consistent with the evidence of record and therefore undermine the VA neurologist's opinion that they did not begin in service.  As noted above, there is competent and credible evidence establishing that the Veteran's service-connected PTSD aggravates his headaches, a fact which further corroborates the claim that they are related to service.  

There are mixed opinions as to whether the Veteran's headaches are properly considered as migraines.  Although the Veteran complained of headaches while in service, he did not receive a formal diagnosis of migraines there, and in a May 2008 VA neurology note, the examiner concluded that the Veteran's headaches were not typical migraines.  An August 2012 VA treatment statement reflects that the appellant's symptoms presented primarily a "migraine-type headache" that had been very difficult to control since its onset in 2005.  In the November 2013 letter, Dr. G.A. did not refer to the Veteran's headaches as "migraines" but noted that during any acute episode, he would be incapacitated for more than three days.  Given the chronic nature and the documented severity of his headaches, and affording the Veteran the benefit of the doubt, the Board finds that characterizing his disorder as a migraine headache accurately reflects the relevant symptomatology.   See generally Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014) ("The nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")

Entitlement to service connection for migraine headaches is therefore warranted on a direct and secondary basis.  



ORDER

Entitlement to service connection for migraine headaches is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


